PUTNAM, Circuit Judge.
The petitioner represents that the respondent has been admitted by (Ms court to become a citizen of the United States when she should not have been, and it prays that her “certificate of naturalization be returned to this court and canceled.” The certificate is a nonessential, but we need not stop at the mere form of prayer of the petition. The only interest the petitioner allege» in the question is that, as a citizen, the respondent has sued the petitioner in this court, and that it is only by force of her apparent citizenship that she is enabled to maintain such a suit. It, however, assumes to prosecute the petitiou on behalf ol! all persons interested, but, inasmuch as the United States have not intervened, we regard this allegation of no avail.
The respondent was admitted a citizen in accordance with the provisions of section 2167 of tbe Revised Statutes. Under those provisions she was required to “prove to tbe satisfaction of the court that for two years next preceding” her application it had been her bona fide intention to become a citizen of the United States. The petition alleges that during the larger portion of that period of two years she had been under disability as the wife of an alien, who nevertheless resided with her in the United States, so that she could not in law have the required operative intention. This proposition involves, technically, mixed questions of law and fact, which were presumably passed on by tbe court before it admitted the respondent to citizenship, and all which were merged iu its final act. Therefore no question raised by the petitioner appears on tbe face of the proceedings, and the very form of the petition in this case necessarily concedes that the record is regular in every particular. It follows that the petitioner demands to review the findings of the court, and is not merely bringing to our attention an irregularity or fatal defect apparent on the face of the record. As, moreover, the petition alleges that the naturalization was at a former term, it does not apply for the exercise of that summary power over its own proceedings which the court reserves during the term when they occur, but asks what is, in effect, a judgment on scire facias, an nulling the proceedings admitting the respondent to citizenship. The section of the Revised Statutes referred to, both in the Revised Statutes and in its original enactment (Act May 26, 1824, c. 186, § 1; 4 Stat. 69), was incorporated in, and became a part of the system established by Act April 14,1802, c. 28 (2 Stat. 153), now represented by S§ 1993, 2165, 2171, and 2172 of tbe revision. Whatever may have been the condition under previous statutes, proceedings in a court of record under this legislation are judicial, and result in a judgment which can be impeached only as other judicial judgments may he. Spratt v. Spratt, 4 Pet. 393, 406; Insurance Co. v. Tisdale, 91 U. S. 238, 245; Boyd v. Nebraska, 143 U. S. 135, 180, 12 Sup. Ct. 375. In strict conformity with this principle, and in illustration and confirmation thereof, the judgments of this court, in cases of admission to citizenship under tbe circumstances of the admission of *142the respondent have been, and still are, in the following form, the blanks being first dnly filled:
“United States of America.
“District of Massachusetts, to wit:
“At a circuit court of the United States, begun and holden at said Boston on the fifteenth day of-, in the year of our Lord 189-, to wit, on the-day of ——■, A. D. 189-, the said -, having produced the evidence required by law, took the aforesaid oath, and was admitted to become a citizen of the United States of America; and the court ordered that record thereof be made accordingly.”
The record thus ordered on the application of the respondent evidenced a solemn judicial judgment that she was entitled to receive, and did thereby receive, from the United States, the franchise of citizenship. Is any one entitled to proceed for its rescission unless the United States themselves, or by their authorization? No precedent,' no text writer, and no rule of law is cited which justifies us in answering this question affirmatively. The fundamental principle that, in the absence of a statute of authorization, only the United States can proceed judicially to recall or rescind franchises granted by them, has peculiar force with reference to citizenship, as to which so great a variety of interests, political and individual, of high importance, is concerned that the jurisdiction of inquiry should be especally fixed and limited. Even when proceeding diplomaticallv, and in their relations with foreign powers, the United States reserve to themselves the exclusive right to question the naturalization proceedings of their local tribunals. So far as we can discover, there has been no decision of any court of authority on the precise case before us; but whatever precedents there are favor the views we have expressed. Petition dismissed, with costs for the respondent.